Case 8:19-cv-02511-MSS-TGW Document 35 Filed 09/21/20 Page 1 of 9 PageID 216




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

CHRISTIE L. NAFZIGER,

                 Plaintiff,
v.                                                                   Case No. 8:19-cv-02511-T-35TGW

GOSPEL CRUSADE, INC.,

            Defendant.
_____________________________________________/

      DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO
            DISMISS AND INCORPORATED MEMORANDUM OF LAW

          Defendant/Counter-Plaintiff, Gospel Crusade, Inc. (“Defendant”), by and through its

undersigned counsel, hereby files its Response in Opposition to Plaintiff Christie L. Nafziger’s

Motion to Dismiss and Incorporated Memorandum of Law. In support, Defendant submits the

following memorandum of law and states:

     I.      INTRODUCTION

          Defendant filed a Counterclaim for violation of Florida Security of Communications Act

(Fla. Stat. §§ 934.01, et. seq.) on August 17, 2020 [Dkt. 32]. In response, Plaintiff/Counter-

Defendant, Christie L. Nafziger (“Plaintiff”) filed a Motion to Dismiss and Incorporated

Memorandum of Law (“Motion”) on September 7, 2020 pursuant to the Federal Rules of Civil

Procedure 12(b)(6) and 12(e)1 to dismiss Defendant’s Counterclaim for failure to state a cause of

action upon which relief may be granted [Dkt. 34].

          The Court should deny Plaintiff’s Motion as Defendant has adequately plead a cause of

action under § 934.10, Florida Statutes. Plaintiff’s Motion fails to establish any legal basis for

the dismissal of the Counterclaim and appears to be simply a recitation of affirmative defenses

1
 It is unclear as to why Plaintiff’s Motion references Federal Rule of Civil Procedure 12(e) but makes no argument
or request for a more definite statement.

                                                  Page 1 of 9
Case 8:19-cv-02511-MSS-TGW Document 35 Filed 09/21/20 Page 2 of 9 PageID 217




and alternative facts in response. Specifically, Plaintiff’s Motion fails to cite a single case

granting a motion to dismiss of a cause of action under Fla. Stat. § 934.10, Florida Statutes.

Further, some of the cases cited by Plaintiff do not address the Florida Security of

Communications Act or even Florida law.

           Based upon allegations not plead in the Amended Complaint, Plaintiff attempts to argue

that Defendant cannot prevail on its claim based on a lack of a reasonable expectation of privacy

or because society is unwilling to recognize such an expectation. Such a fact-intensive

determination is inappropriate for a motion to dismiss. As Defendant has successfully stated a

cause of action upon which appropriate relief may be granted, Plaintiff’s Motion should be

denied.

     II.      MEMORANDUM OF LAW

A.         Legal Standard for Motion to Dismiss

           The threshold for surviving a motion to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6) is a low one. Quality Foods de Centro Am., S.A. v. Latin Am.

Agribusiness Dev. Corp., S.A., et al., 711 F. 2d 989, 995 (11th Cir. 1983). Pursuant to Federal

Rule of Civil Procedure 8(a)(2), a complaint must contain a short and plain statement of the claim

showing the plaintiff is entitled to relief to “give the defendant fair notice of what the…claim is and

the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554–55, (2007)

(internal quotation omitted). In reviewing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), courts are generally limited to the four corners of the complaint. Id. at 555.

In evaluating the sufficiency of a complaint in light of a motion to dismiss, the well pleaded facts

must be accepted as true and construed in the light most favorable to the plaintiff. Quality Foods,

711 F. 2d at 994-95. Further, the Court should favor the plaintiff with all reasonable inferences


                                              Page 2 of 9
Case 8:19-cv-02511-MSS-TGW Document 35 Filed 09/21/20 Page 3 of 9 PageID 218




from the allegations in the complaint. Kelliher v. Target Nat. Bank, 826 F. Supp. 2d 1324, 1326

(M.D. Fla. 2011) (citing Stephens v. Dep’t of Health & Human Servs., 901 F.2d 1571, 1573 (11th

Cir. 1990)); see also Iqbal, 556 U.S. at 678 (“A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”). On a motion to dismiss, “the relevant question is whether,

assuming the factual allegations are true, the plaintiff has stated a ground for relief that is

plausible.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

B.     Defendant Has Adequately Plead a Cause of Action Under Fla. Stat. § 934.10

       Plaintiff’s Motion argues that Defendant has failed to state a cause of action under the

Florida Security of Communications Act (“Florida SCA”). However, Plaintiff’s Motion fails to

cite a single case in which is a court has granted a dismissal of a claim under §934.10, Florida

Statutes for failing to state a claim. The Counterclaim adequately states a cause of action under

§934.10, Florida Statutes

       Fla. Stat. § 934.03 prohibits the intentional interception and disclosure of wire, oral, or

electronic communications. A violation of this statute is subject to a civil cause of action under

Fla. Stat. § 934.10(1), which provides, in part, that: “[a]ny person whose wire, oral, or electronic

communication is intercepted, disclosed, or used in violation of §§ 934.03-934.09 shall have a

civil cause of action against any person or entity who intercepts, discloses, or uses, or procures

any other person or entity to intercept, disclose, or use, such communications…” As statutorily

defined, “oral communication” means “any oral communication uttered by a person exhibiting

an expectation that such communication is not subject to interception under circumstances

justifying such expectation and does not mean any public communication uttered in a public

meeting or any electronic communication.” Fla. Stat. § 934.02(2). “Intercept” is statutorily


                                            Page 3 of 9
Case 8:19-cv-02511-MSS-TGW Document 35 Filed 09/21/20 Page 4 of 9 PageID 219




defined as “the aural or other acquisition on the contents of any wire, electronic, or oral

communication through the use of any electronic, mechanical, or other device.” Fla. Stat.

934.02(3).

       In its Counterclaim, Defendant plead that Plaintiff secretly recorded the Derstines’ oral

communications without their consent. [Dkt. 32 Counterclaim ¶¶ 16-18, 28]. Defendant also

plead that the Derstines had a subjective expectation of privacy in their intercepted oral

communications, and that society recognizes the expectation of privacy of the Derstines as

reasonable under the circumstances. [Dkt. 32 Counterclaim ¶¶ 31-33]. The Derstines expectation

of privacy was not unreasonable because the meeting held in Phil Derstine’s private office, with

the door closed and no one else was present besides the Derstines and Plaintiff. [Dkt. 34

Counterclaim ¶¶ 13-15]. Therefore, the private meeting between the Derstines and Plaintiff’s

meets the definition of “oral communication” under the statute. Additionally, Defendant plead

Plaintiff disclosed these intercepted, oral communications to others without the Derstine’s

knowledge and consent, further violating the Florida Security of Communications Act. [Dkt. 34

Counterclaim ¶¶ 21-25]. Accordingly, Plaintiff’s Motion should be denied by this Court because

Defendant has adequately plead a cause of action under Fla. Stat. § 934.10, Florida Statutes.

C.     Plaintiff’s Motion to Dismiss Attempts to Introduce New and Alternative Facts that
       Cannot Be Considered by the Court

       A significant portion of Plaintiff’s Motion is an attempt to introduce new, alternative

facts not plead in Defendant’s Counterclaim which cannot be considered by this Court on a

motion to dismiss. Plaintiff, based on her own conjecture, alleges the Derstines had no

reasonable expectation of privacy because others, including other employees, were able to

overhear the termination conversation and that the participants could overhear others speaking in

the hall nearby [Dkt. 34 ¶¶ 10-11]. In its Counterclaim, Defendant specifically plead that the

                                           Page 4 of 9
Case 8:19-cv-02511-MSS-TGW Document 35 Filed 09/21/20 Page 5 of 9 PageID 220




meeting was held in Phil Derstine’s private office, the door to the office closed, no one else

present and the Derstines had a reasonable expectation of privacy in their conversation with

Plaintiff [Dkt. 34 Counterclaim ¶¶ 13-15].

       As stated above, the threshold for surviving a motion to dismiss for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6) is a low one. Quality Foods, 711 F. 2d at

995. When reviewing a motion to dismiss, courts are generally limited to the four corners of the

complaint. Twombly, 550 U.S. at 555. Further, courts must accept the allegations as true and

construe the allegations in the light most favorable to the plaintiff. Quality Foods, 711 F. 2d at 994-

95. In her Motion, Plaintiff relies on new, alternative facts that are clearly outside the “four

corners” of Defendant’s Counterclaim, and are improper for this Court to consider on a motion to

dismiss. Defendant has further demonstrated that it has adequately plead all of the elements

required for a cause of action under Fla. Stat. § 934.10, and such factual allegations must be

construed by this Court in a light most favorable to Defendant. Here, Plaintiff merely disagrees

with the facts as pled in the Counterclaim. Therefore, in looking within the four corners of

Defendant’s Counterclaim and accepting the allegations therein as true, this Court should deny

Plaintiff’s Motion because Plaintiff fails to establish any legal basis for dismissal beyond

Plaintiff’s own alternative facts in direct disagreement with those sufficiently plead in

Defendant’s Counterclaim.

D.     Whether There is a Reasonable Expectation of Privacy is a Factual Determination
       Inappropriate for a Motion to Dismiss

       Based on these new, alternative facts, Plaintiff attempts to argue that Defendant cannot

prevail on its cause of action based on a lack of a reasonable expectation of privacy as society is

unwilling to recognize such an expectation. Such a fact-intensive determination is inappropriate



                                             Page 5 of 9
Case 8:19-cv-02511-MSS-TGW Document 35 Filed 09/21/20 Page 6 of 9 PageID 221




for a motion to dismiss. Brevard Extraditions, Inc. v. Fleetmatics, USA, LLC, 2013 WL 5437117

*5 (M.D. Fla. 2013).

       Florida law establishes that the following factors are to be considered in determining

whether, under the totality of the circumstances, the expectation of privacy is one in which

society recognizes as reasonable: (1) the location where the communication took place; (2) the

manner in which the communication was made; (3) the nature of the communication; (4) the

intent of the speaker asserting Chapter 934 protection at the time the communication was made;

(5) the purpose of the communication; (6) the conduct of the speaker; (7) the number of people

present; and (8) the contents of the communication. Brugman v. State, 117 So.3d 39, 51 (Fla. 3d

DCA 2013). Whether a communication is protected under Chapter 934 “is an intensely fact-

specific inquiry.” Id; Migut v Flynn, 2005 WL 1130373, **5 (11th Circuit 2005). Therefore,

Plaintiff’s Motion should be dismissed because whether the Derstines possessed a reasonable and

justified expectation of privacy is an intensely fact specific analysis that cannot be appropriately

decided on a motion to dismiss.

       Plaintiff’s own cited cases confirm the Court’s holding in Brevard. Plaintiff has failed to

cite a single case in her Motion granting a motion to dismiss a cause of action under Fla. Stat. §

934.10. All of the cases cited by Plaintiff deal with proceedings other than motions to dismiss.

United States v. Easterling, 41 Fed. Appx. 201 (2002) (appealing a jury conviction); Agriculture

v. Edwards, 654 So. 2d 628 (Fla. 1st DCA 1995) (appealing a final administrative order); Jatar

v. Lamaletto et al., 758 So. 2d 1167 (Fla. 3d DCA 2000) (appealing an adverse summary

judgement ruling); Molodecki v. Robertson Display, Inc., 2002 WL 34421226 (M.D. Fla. 2002)

(appealing a denied motion to strike); Glinsky v. City of Chicago, 2002 WL 113884 (N.D. Ill.




                                            Page 6 of 9
Case 8:19-cv-02511-MSS-TGW Document 35 Filed 09/21/20 Page 7 of 9 PageID 222




2002) (appealing a motion in limine). Further, some of the cases cited by Plaintiff do not even

address Florida law.

       In her Motion, Plaintiff cites to United States v. Easterling stating as a general rule that

there is a lesser expectation of privacy in commercial as contrasted with residential buildings

[Dkt. 34 ¶ 8]. However, Plaintiff disregards that the court in Easterling further held that a place

searched need not be one’s “home” for one to have a legitimate expectation of privacy. 41 Fed.

Appx. at 204. Classifying a building as “commercial” is not dispositive as to the level of privacy

that attaches to such premises; rather, the reasonable expectation of privacy turns on the

particular nature and circumstances surrounding the place to be searched. Id. (quoting United

States v. Bute, 43 F. 3d 531, 536 (10th Cir. 1994). Here, the circumstances surrounding the

recorded conversation indicate that although it was held in a “commercial” building, the

Derstines still had a reasonable expectation of privacy because the conversation was confined to

Phil Derstine’s closed, private office with only the Plaintiff and the Derstines present.

       Next, Plaintiff cites Dept. of Agriculture v. Edwards for the proposition that an employee

who records his supervisor is not in violation of Fla. Stat. § 934.03 [Dkt. 34 ¶ 9]. In making such

an argument, Plaintiff ignores the fact that the employee in question was a public employee of

the State of Florida which was the determinative factor in the court’s analysis. Edwards, 654 So.

2d at 631. In Edwards, the court refers to the hearing officer’s findings that “the Florida

Constitution contemplates that public business is to be conducted in the ‘sunshine.’” Id. The

court further states that “[r]easoning from this open-government premise, and the fact that all

persons claiming an expectation of privacy in this case were public employees acting in

furtherance of their public duties, the hearing officer concluded that any statements made by

Pittman, O’Brien, and Wells in performance of their public duties were not privileged, hence no



                                            Page 7 of 9
Case 8:19-cv-02511-MSS-TGW Document 35 Filed 09/21/20 Page 8 of 9 PageID 223




reasonable expectation of privacy attached to those statements.” Id. Here, we are not dealing

with a public, government employer and employee.

          Plaintiff also cites Jatar v. Lamaletto et al. in an attempt to argue that statements in a

business office lack an expectation of privacy. [Dkt. 34 ¶ 14]. Plaintiff states that in Jatar, the

court held a moving party lacked a justified expectation of privacy thus his statements were not

an “oral communication” and could be recorded without consent [Dkt. 34 ¶ 14]. However,

Plaintiff once again ignores that in reaching this holding, the court in Jatar found the expectation

of privacy was not justified not because of the location of the conversation, but because the

statements were a criminal act, extortion of the other participant. 758 So. 2d at 1168-69. Here,

the recorded conversation between Plaintiff and the Derstines was not criminal in nature, and

was conducted in the ordinary course of the Derstine’s business.

          Next, Plaintiff cites to Molodecki v. Robertson Display, Inc. for the court’s holding that a

recorded conversation between a defendant and their boss did not violate Florida law because

there was no reasonable expectation of privacy as to the conversation that took place. 2002 WL

34421226 at *2. Unlike the present case, Molodecki concerns a discussion among 4 different

people.

          Lastly, Plaintiff cites to Glinsky v. City of Chicago stating the court in this case, once

finding the intent of the recording was not criminal or tortious, found the recording to be

probative and relevant. [Dkt. 34 ¶ 22]. Like all of the other cases cited by Plaintiff in her Motion,

Glinsky does not deal with a motion to dismiss and instead is an appeal on a motion in limine.

2002 WL 113884 at *1. Glinksy does not even address the application of Florida law or the

Florida Security of Communications Act. Id. Furthermore, the issue before this Court is whether




                                              Page 8 of 9
Case 8:19-cv-02511-MSS-TGW Document 35 Filed 09/21/20 Page 9 of 9 PageID 224




Defendant has adequately plead a cause of action not whether the recording is probative and

relevant.

   III.      CONCLUSION

          For the foregoing reasons, Gospel Crusade, Inc., respectfully requests that this Court

deny Plaintiff Christie L. Nafziger’s Motion to Dismiss and Incorporated Memorandum of Law.

                                      SHUMAKER, LOOP & KENDRICK, LLP

                                            By: /s/ W. Jan Pietruszka
                                               W. JAN PIETRUSZKA, ESQ.
                                               Florida Bar No. 0188794
                                               jpietruszka@shumaker.com
                                               101 East Kennedy Boulevard - Suite 2800
                                               Tampa, Florida 33602
                                               Phone: 813-229-7600
                                               Fax: 813.229.1660
                                              Attorney for Defendant

                                                            -and-

                                               CURPHEY & BADGER, P.A.

                                               By: /s/ William E. Curphey
                                                   WILLIAM E. CURPHEY, ESQ.
                                                   Florida Bar No. 386741
                                                   billcurphey@gmail.com
                                                   36181 East Lake Road – No. 383
                                                   Palm Harbor, Florida 34685
                                                   PH: 727-493-3841
                                                   Co-counsel for Defendant

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 21, 2020, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to all parties of record.

                                                    W. Jan Pietruszka
                                                    ATTORNEY




                                           Page 9 of 9
